Citation Nr: 0804497	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  03-37 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
degenerative joint disease of the left knee, service-
connected left ankle disability, and/or service-connected 
left foot disability.

2.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
degenerative joint disease of the left knee, service-
connected left ankle disability, and/or service-connected 
left foot disability.

3.  Entitlement to a disability rating in excess of 
10 percent for depression.

(The veteran's claim of entitlement to a waiver of recovery 
of overpayment of disability compensation in the amount of 
$5,323.26 is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from May to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied the veteran's claims 
for disability ratings in excess of 10 percent for 
depression, in excess of 20 percent for a left foot injury, 
and in excess of 10 percent for a left ankle injury.  The 
veteran disagreed with this decision in June 2003.  He 
perfected a timely appeal in November 2003 and requested a 
Travel Board hearing.

In a July 2005 rating decision, the RO assigned disability 
ratings of 30 percent for a left foot injury and 20 percent 
for a left ankle injury.

This matter also is on appeal of an April 2006 rating 
decision in which the RO denied the veteran's claims for 
service connection for a right knee disability and for a low 
back disability, each to include as secondary to service-
connected degenerative joint disease of the left knee, 
service-connected left ankle disability, and/or service-
connected left foot disability.  This decision was issued to 
the veteran in May 2006.  The veteran disagreed with this 
decision later in May 2006.  He perfected a timely appeal on 
this claim in March 2007 and again requested a Travel Board 
hearing, which was held at the RO in November 2007.

In a statement made on the record at the veteran's Travel 
Board hearing, he withdrew his appeal for increased 
disability ratings for a left foot injury and for a left 
ankle injury.  See 38 C.F.R. § 20.204 (2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The veteran does not currently experience any right knee 
disability that is attributable to active service.

3.  The veteran's low back disability is not attributable to 
active service.

4.  The veteran's service-connected depression is manifested 
by, at most, some sadness, frustration, and dissatisfaction.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred during active 
service, to include as secondary to a service-connected left 
knee disability, a service-connected left ankle disability, 
or a service-connected left foot disability.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007); 
71 Fed. Reg. 52744.

2.  A low back disability was not incurred during active 
service, to include as secondary to a service-connected left 
knee disability, a service-connected left ankle disability, 
or a service-connected left foot disability.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007); 
71 Fed. Reg. 52744.

3.  The criteria for a disability evaluation greater than 
10 percent for depression have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.130, Diagnostic Code 9434 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in March 2003 and February 2006, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The March 2003 letter informed the 
veteran to submit medical evidence showing that his service-
connected depression had worsened and noted other types of 
evidence the veteran could submit in support of his claim.  
The February 2006 letter informed the veteran to submit 
medical evidence relating his right knee and low back 
disabilities to active service, including as due to his 
service-connected left knee, left ankle, and/or left foot 
disabilities, statements from persons who knew the veteran 
and had knowledge of his disabilities during service, and 
noted other types of evidence the veteran could submit in 
support of his claims.  In addition, the veteran was informed 
of when and where to send the evidence.  After consideration 
of the contents of these letters, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In response, the veteran notified VA in September 
2006 that he had no further information or evidence to 
present in support of his claims.

Additional notice of the five elements of a service-
connection claim was provided in March 2007, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the March 2003 letter was issued before the June 2003 
rating decision which denied an increased rating greater than 
10 percent for depression; thus, the notice was timely.  The 
February 2006 letter was issued before the April 2006 rating 
decision which denied the veteran's claims of service 
connection; thus, this notice also was timely.  Because the 
veteran's claim for an increased rating greater than 
10 percent for depression and his claims of service 
connection are being denied herein, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the veteran.  See Dingess, 
19 Vet. App. at 473.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

Recently, the Court of Appeals for Veterans' Claims (Court) 
described in more detail the type of notice required in an 
increased rating claim.  See Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008).  The veteran was 
apprised of the requirements for an increased rating.  
Further, he and his representative expressed full 
understanding of the requirements at his September 2007 
hearing.  The veteran has not been prejudiced by any 
deficiency in the notice as described in Vazquez-Flores.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.  VA need not conduct an 
examination with respect to the claims of service connection 
for a low back disability and for a right knee disability 
because the information and evidence of record contains 
sufficient competent medical evidence to decide the claims.  
38 C.F.R. § 3.159(c)(4).  In disability compensation (service 
connection) claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Simply stated, the standards of McLendon are 
not met in this case.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

The veteran contends that he incurred right knee and low back 
disabilities during active service or, alternatively, that 
his right knee and low back disabilities were caused or 
aggravated by his service-connected left knee disability, 
service-connected left ankle disability, and/or service-
connected left foot disability.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, implements the holding in Allen v. Brown, 7 Vet. App. 
439 (1995), for secondary service connection on the basis of 
the aggravation of a non-service-connected disorder by 
service-connected disability.  See 71 Fed. Reg. 52744 (2006).  
The amendment essentially codifies Allen by adding language 
that requires that a baseline level of severity of the non-
service-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that he was not treated for low back or right knee problems.  
The veteran denied any relevant medical history and clinical 
evaluation was completely normal at his enlistment physical 
examination in November 1970.  He was treated for left ankle 
and left foot problems during active service.  At his 
separation physical examination in June 1971, clinical 
evaluation was completely normal except for bilateral pes 
planus.

VA clinical records show that, on outpatient treatment in 
March 1999, the veteran complained of right lower back pain 
since November 1998 when he lifted some boxes at work.  
Physical examination of the veteran's low back showed no 
redness, swelling, or paraspinal tenderness, resistance to 
performing the straight leg test, a willingness to allow his 
right leg to be raised only to 45 degrees.  The impressions 
included low back pain.

On VA outpatient treatment in April 2003, the veteran 
complained of low back pain after bending forward that 
radiated in to the bilateral lower extremities.  He denied 
any paresthesia of the limbs or any bowel or bladder 
incontinence. Physical examination of the back showed a 
limited range of motion and muscle spasm.  The assessment 
included low back pain and muscle spasm.

VA x-rays of the lumbar spine taken in July 2005 showed mild 
to moderate disc space narrowing with anterior osteophytes in 
L5-S1.

On VA outpatient treatment in April 2006, the veteran 
complained of constant left lower back pain since the 1990's.  
He denied any history of trauma, back surgeries, radicular 
symptoms, or bowel or bladder symptoms.  Physical examination 
showed tenderness to palpation at the left paraspinous 
muscles at the lumbar spine level.  X-rays showed no evidence 
of an acute lumbar spine osseous injury and mild degenerative 
arthritis at the L4-5, L5-S1 levels.  The impression was 
degenerative disc disease.

On VA examination in January 2007, the veteran complained of 
left ankle pain since injuring his left ankle during active 
service and left knee pain since 2002.  The VA examiner 
reviewed the veteran's claims file, including his service 
medical records and post-service treatment records.  Physical 
examination showed a normal gait with a cane used to assist 
with ambulation and no knee braces.  Range of motion testing 
of the right knee showed extension to 120 degrees and flexion 
to 135 degrees.  

In a September 2007 letter, J.R.S., M.D (Dr. J.R.S.), stated, 
"It is more likely than not that the pain in [the veteran's] 
lower back and right knee have been made worse by his left 
knee arthritis."

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a right 
knee disability, to include as secondary to service-connected 
degenerative joint disease of the left knee, service-
connected left ankle disability, and/or service-connected 
left foot disability.  It is not clear from the veteran's 
statements which of his service-connected disabilities, in 
his view, caused or aggravated his claimed right knee 
disability.  The veteran's service medical records show only 
that he was treated for his service-connected left ankle and 
left foot disabilities; his service medical records do not 
show that these complaints were related to his claimed right 
knee disability.  His right knee was completely clinically 
normal at his separation physical examination in June 1971.  
There is no evidence that the veteran has been treated for 
his claimed right knee disability since his service 
separation.  In fact, he had an almost full range of motion 
in the right knee on VA examination in January 2007.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.  

The Board acknowledges that, in September 2007, Dr. J.R.S. 
concluded that it was more likely than not that the veteran's 
complaint of right knee pain had worsened as a result of his 
service-connected left knee arthritis.  However, since there 
is no competent evidence that the veteran experiences any 
current disability as a result of his claimed right knee 
pain, the veteran has not presented a valid secondary service 
connection claim for a right knee disability, to include as 
secondary to service-connected degenerative joint disease of 
the left knee, service-connected left ankle disability, 
and/or service-connected left foot disability.  See Wallin, 
supra.  Absent a baseline level of severity of the non-
service-connected right knee disability that is established 
by medical evidence created before the onset of aggravation, 
the September 2007 opinion of Dr. J.R.S. is not sufficient 
evidence linking the veteran's claimed right knee disability 
and active service, including as secondary to his other 
service-connected disabilities.  See 38 C.F.R. § 3.310.

Additional evidence in support of the veteran's secondary 
service connection claim for a right knee disability is his 
own lay assertions.  As a lay person, the veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  The record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Since the objective medical evidence does not 
show that the veteran currently experiences any disability as 
a result of his claimed right knee disability, the Board 
finds that service connection for a right knee disability, to 
include as secondary to service-connected degenerative joint 
disease of the left knee, service-connected left ankle 
disability, and/or service-connected left foot disability, is 
not warranted.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for a 
low back disability, to include as secondary to service-
connected degenerative joint disease of the left knee, 
service-connected left ankle disability, and/or service-
connected left foot disability.  Again, the veteran's precise 
contentions are unclear; however, his service medical records 
clearly show no complaints of or treatment for a low back 
disability during active service, to include as secondary to 
service-connected degenerative joint disease of the left 
knee, service-connected left ankle disability, and/or 
service-connected left foot disability.  It appears that the 
veteran was first treated for low back pain in March 1999, or 
more than 27 years after his service separation in September 
1971.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The veteran has been treated since service separation for low 
back problems, including mild to moderate disc space 
narrowing with anterior osteophytes in L5-S1 and degenerative 
disc disease.  However, none of the veteran's post-service VA 
treating physicians have related his low back complaints to 
active service, including as secondary to service-connected 
degenerative joint disease of the left knee, service-
connected left ankle disability, and/or service-connected 
left foot disability.  Further, the veteran's most recent 
lumbar spine x-rays taken in April 2006 show no evidence of 
an acute injury that could be related to active service.

The Board acknowledges that, in September 2007, Dr. J.R.S. 
concluded that it was more likely than not that the veteran's 
moderate lumbar spine arthritis had worsened as a result of 
his service-connected left knee arthritis.  Since the 
baseline level of severity of the non-service-connected 
lumbar spine disability has not been established by medical 
evidence created before the onset of aggravation, the 
September 2007 opinion of Dr. J.R.S. is not sufficient 
evidence linking the veteran's lumbar spine disability and 
active service, including as secondary to his other service-
connected disabilities.  See 38 C.F.R. § 3.310.

Additional evidence in support of the veteran's secondary 
service connection claim for a low back disability is his own 
lay assertions.  As noted, however, these assertions are 
entitled to no probative value.  Since the objective medical 
evidence does not show that the veteran's lumbar spine 
disability is related to active service and does not 
establish a baseline level of severity for the veteran's 
lumbar spine disability prior to the onset of aggravation, 
the Board finds that service connection for a lumbar spine 
disability, to include as secondary to service-connected 
degenerative joint disease of the left knee, service-
connected left ankle disability, and/or service-connected 
left foot disability, is not warranted.

The veteran also contends that his service-connected 
depression is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007). Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings. The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history. 38 C.F.R. § 
4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's service-connected depression is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9434.  See 38 C.F.R. § 4.130, DC 9434 
(2007).

Under DC 9434, a 10 percent evaluation is available for 
depression that is manifested by occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress or with symptoms 
controlled by continuous medication.  

A 30 percent rating is warranted for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  See 38 C.F.R. § 4.130, DC 9434 (2007).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  GAF scores are but one piece of information 
to be examined, and the Board is obligated to review all 
pertinent evidence and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.

As relevant to the veteran's claim, a GAF score of 
51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).   A 
GAF score of 61-70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household) but generally 
functioning pretty well and having some meaningful 
interpersonal relationships.

The medical evidence shows that, on VA examination in April 
2003, the veteran complained of chronic depressed mood and 
irritability.  He stated that he had suffered from depression 
due to the limitations of his physical disabilities.  The 
veteran was employed as a cook.  He was separated from his 
wife and had good relationships with his 6 children, although 
he visited them infrequently.  Mental status examination of 
the veteran showed full orientation, normal speech, a mild 
depressed mood, logical thought process, no evidence of 
delusions or hallucinations, no suicidal or homicidal 
ideation, no inappropriate behavior, no evidence of obsessive 
or ritualistic behavior, no signs of panic attacks, and some 
evidence of depression.  The veteran's GAF score was 60.  The 
diagnosis was mood disorder, not otherwise specified, likely 
dysthymia.

On VA examination in March 2005, no complaints were noted.  
The VA examiner reviewed the veteran's claims file, including 
his service medical records and post-service treatment 
records.  The veteran reported sadness, dissatisfaction with 
his lifestyle, and an inability to participate in many social 
activities which he formerly enjoyed.  He denied anhedonia or 
panic attacks, problems with appetite, crying spells, 
suicidal or homicidal ideation, or perceptual disturbances.  
Mental status examination of the veteran showed no emotional 
distress, suicidal or homicidal ideation, with fluent speech, 
no looseness of associations, full orientation, no impairment 
of thought process or communication, no inappropriate 
behavior, and no obsessive or ritualistic behavior.  The 
veteran's GAF score was 65.  The diagnosis was depressive 
disorder not otherwise specified.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a disability rating in excess 
of 10 percent for depression.  The evidence shows that the 
veteran's service-connected depression has been no more than 
mildly disabling throughout the appeal period.  VA 
examination in April 2003 showed full orientation, normal 
speech, a mild depressed mood, logical thought process, no 
evidence of delusions or hallucinations, no suicidal or 
homicidal ideation, no inappropriate behavior, no evidence of 
obsessive or ritualistic behavior, no signs of panic attacks, 
and some evidence of depression.  The veteran was employed 
and, although separated from his wife, enjoyed good 
relationships with his 6 children.  The veteran's GAF score 
was 60, indicating, at most, moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
He asserted that he was suffering from depression due to the 
physical limitations from his service-connected disabilities.  
VA examination in March 2005 showed that the veteran was in 
no emotional distress with no suicidal or homicidal ideation, 
fluent speech, no looseness of associations, full 
orientation, no impairment of thought process or 
communication, no inappropriate behavior, and no obsessive or 
ritualistic behavior.  The veteran specifically denied 
anhedonia or panic attacks, problems with appetite, crying 
spells, suicidal or homicidal ideation, or perceptual 
disturbances at that examination.  His GAF score had improved 
to 65, showing some mild symptoms or some social, 
occupational, or school functioning difficulty but generally 
functioning well with some meaningful interpersonal 
relationships.

Thus, there is no clinical evidence of occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of an inability to 
perform occupational tasks, reduced reliability and 
productivity, or deficiencies in most areas, or total 
occupational and social impairment, such that an evaluation 
greater than 10 percent for depression is warranted.

In adjudicating the veteran's claim for an evaluation greater 
than 10 percent for depression, the Board has considered 
Fenderson v. West, 12 Vet. App. 119 (1999), and Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. November 19, 2007), 
and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Veterans Court 
held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In that decision, the Veterans Court also discussed the 
concept of the "staging" of ratings and found that, in 
cases where an appellant disagrees with an initial disability 
evaluation, it was possible for VA to assign separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  See 
Fenderson, 12 Vet. App. at 126.  The recent decision in Hart 
appears to extend Fenderson to all increased evaluation 
claims. 

As noted above, there is no evidence that the veteran's 
depression should be increased for any other separate period 
based on the facts found during the whole appeal period.  The 
evidence of record from the day the veteran filed the claim 
to the present supports the conclusion that the veteran is 
not entitled to additional increased compensation during any 
time within the appeal period.    

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
degenerative joint disease of the left knee, service-
connected left ankle disability, and/or service-connected 
left foot disability, is denied.

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected degenerative 
joint disease of the left knee, service-connected left ankle 
disability, and/or service-connected left foot disability, is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for depression is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


